Citation Nr: 0939909	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-04 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the 
service-connected varicose veins of the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1950 to February 
1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  

In his January 2008 Substantive Appeal, the Veteran requested 
the opportunity to testify at a hearing held before a 
Veterans Law Judge in Washington, DC.  In July 2009, however, 
the Veteran, through his representative, withdrew his request 
for a hearing, and he has not requested the opportunity to 
testify at another Board hearing since that time.  Thus, the 
Board finds that the request to testify at a hearing has been 
withdrawn.  See 38 C.F.R. § 20.704.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  During the entire period of appellate review, the 
disability picture of the Veteran's service-connected 
varicose veins of the left leg has not been shown to be 
productive of more than persistent edema and stasis 
pigmentation and eczema without intermittent ulceration.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
40 percent for the service-connected varicose veins of the 
left leg are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.3, 4.7, 4.104 including Diagnostic Code 7120 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

According to VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify a claimant and his or her representative of the 
information and evidence (1) not of record that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  See 38 
U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  

Pertinent to claims for a higher evaluation, a claimant must 
also be notified that a disability rating and an effective 
date will be assigned if a benefit is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, adequate notice in increased evaluation cases 
requires that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated in 
part Nos. 2008-7150, 2008-7115 (Fed. Cir. September 4, 2009).

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the Veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  See 
Vazquez-Flores, 22 Vet. App. at 46.

The VCAA notice letter(s) should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  
Readjudication in a Supplemental Statement of the Case 
(SSOC), when issued following a VCAA notification letter, 
satisfies the due process and notification requirements.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (2005).

In the present case, the Veteran was notified in a May 2006 
RO letter of the information and evidence needed to 
substantiate and complete his appeal.  The May 2006 letter 
also notified the Veteran that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where a claim is granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the RO's 
correspondence to the Veteran has not satisfied the specific 
criteria of Vazquez-Flores, the Veteran submitted a January 
2008 Substantive Appeal in which he emphasized that his 
symptoms had increased in severity.  The Veteran's 
representative also submitted a brief in September 2008 
explaining that the Veteran's symptoms had increased, which 
warranted a higher evaluation.  Accordingly, the Board finds 
that the Veteran has displayed actual knowledge of the 
evidence needed to support his claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  

For these reasons, although the Veteran has not identified or 
shown that any potential errors are prejudicial, the Board 
finds that any arguable lack of full preadjudication notice 
in this appeal has not, in any way, prejudiced the Veteran.  
See Shinseki v. Sanders, 07-1209 slip op. at 11-12 (April 21, 
2009).  


In addition, VA has fulfilled its duty to assist the Veteran 
in obtaining identified and available evidence needed to 
substantiate his claim.  The Veteran's service treatment 
record (STR) is currently associated with the claims file.  
The Board recognizes that the Veteran indicated in a June 
2006 statement that he had recently seen his VA physician, 
but the Board finds that remanding to obtain this treatment 
record would be an essentially redundant exercise and would 
result only in additional delay with no benefit to the 
Veteran, because he was afforded two subsequent VA 
examinations adequately demonstrating the severity of the 
service-connected disability.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

As indicated, the VA examinations are adequate because they 
were based upon consideration of the Veteran's pertinent 
medical history, his assertions and current complaints, and 
because they describe the disability in detail sufficient to 
allow the Board to make a fully informed determination.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations 
omitted).  Furthermore, the evidence does not show, and the 
Veteran has not asserted, that his symptoms have increased in 
severity since the evaluations.  The Board accordingly finds 
that remand for a new VA examination is not required at this 
point.  See 38 C.F.R. § 3.159(c)(4).

Finally, the Veteran initially requested, but then withdrew 
his request for a hearing.  Because he has not subsequently 
renewed his request for an opportunity to testify at a Board 
hearing, his request to testify at a hearing has been 
withdrawn.  See 38 C.F.R. § 20.704.  

For these reasons, the Board finds that all necessary facts 
have been properly developed in regard to the Veteran's 
claim, and no further assistance is required in order to 
comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding at this juncture 
with an appellate decision on the claim herein decided.


II.  Analysis

The Veteran is contending that an increased rating in excess 
of 40 percent is warranted for the service-connected left 
leg.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id.   After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Further, in claims for an increased rating VA must 
consider that a claimant may experience multiple distinct 
degrees of disability, resulting in different levels of 
compensation, from the time the increased rating claim is 
filed to the time a final decision is made.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods during the period of the Board's review.

Ratings for varicose veins are assigned under the criteria of 
38 C.F.R. § 4.104 Diagnostic Code (DC) 7120, which provide 
that a 40 percent evaluation is warranted where the 
disability is manifested by persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation is assigned in cases of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  The 
highest rating, 100 percent, is assigned in cases of massive 
board-like edema with constant pain at rest.  The assigned 
evaluations are for involvement of a single extremity.  

(Although not applicable in the present case, the Board notes 
that the criteria of DC 7120 provide that if more than one 
extremity is involved, each extremity is to be evaluated 
separately and combined (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.  See  
38 C.F.R. § 4.104)

In the present case, the evidence demonstrating the severity 
of the Veteran's service-connected varicose veins of the left 
leg first consists of a June 2006 statement from the Veteran, 
in which he wrote that his left leg was swelling more often 
with pain along the veins.  He also had leg cramps while in 
bed and riding in vehicles.  

The Veteran then underwent a VA examination in August 2006.  
The examiner reviewed the Veteran's claims file and noted the 
Veteran's pertinent medical history, which included having 
left leg varicose veins stripped during active service in 
1951.  With regard to the Veteran's current symptoms, the 
examiner noted that the Veteran described an aching feeling 
present all the time, with pain rated as 5 to 7 out of 10, 
and a cold feeling in cold weather.  He also had severe 
cramping and swelling/edema, which was helped (but not always 
relieved) by rest, elevating the leg, and the use of support 
hose.  The Veteran further reported that he was retired.  He 
could not ride in a care for longer than an hour without a 
break, and had weakness when standing up.  

On physical examination, the VA examiner found visible 
varicose veins, 1-inch knots on a rippled single-line 
varicosities in the left medial thigh, lower leg involving 
the entire lower left calf in the left front shin area, with 
multiple surface knots, and several grape-like nodules.  
There were also spider/splinter veins in the entire medial 
arch of the foot.  There were no ulcers, no edema, no stasis 
pigmentation, no eczema, and no pigmentation.  Neurological 
examination was normal.  

Based on these results of his examination, the VA examiner 
diagnosed marked varicosities of the left leg and thigh with 
a noted increase in symptoms of pain level, cramps, and 
physical examination manifestations since the prior 
examination in December 2002.  The Veteran also had a 
decreased amount of time he could remain standing and 
distance he could walk due to the recurrent pain level.  

Following the VA examination, the Veteran wrote a letter in 
April 2007 reiterating that he had increased pain, swelling, 
and cramps.  The Veteran also wrote in his January 2008 
Substantive Appeal that his pain had increased significantly 
following the August 2006 VA examination.  

Accordingly, he underwent a second VA examination in April 
2008.  The VA examiner reviewed the claims file and the 
Veteran's outpatient treatment records.  With regard to his 
current symptoms, the VA examiner noted that the Veteran 
complained of increased cramping and pain with an abnormal 
burning sensation.  The Veteran rated the pain as 8 out of 10 
in severity "pretty much all the time," with constant and 
chronic swelling and edema.  The cramping had limited how far 
he could walk, and he had marked fatigue in the left leg with 
heaviness.  The symptoms were present at rest, but more 
pronounced after prolong standing or walking, and were 
partially relieved by elevation and compression hosiery.  The 
hosiery took care of some of the edema, but on physical 
examination, the examiner commented that the Veteran had 
marked edema even while wearing the hose.  The examiner 
further noted that there were no effects of the disorder on 
the Veteran's usual occupation as he had been retired for 
many years.  Daily activities were limited in terms of how 
far he could walk and how long he could stand.  The Veteran 
also complained that he could not sit or drive in a car (or 
on a bus trip) for more than 45 minutes.  

On physical examination, the VA examiner observed that the 
Veteran walked with a slight limp due to the left lower 
extremity, but he did not use a prosthetic device or cane.  
He also had a marked 75-centimeter (cm) disfiguring 
varicosity.  The calf was markedly swollen at 40 cm on the 
left.  There was also a tender, 4 by 4 cm confluence of 
varicosities over the medial aspect of the thigh, and a new 
anterior tibial varicosity, which was tender with mild eczema 
and no history of ulceration.  There was stasis pigmentation 
along the arch of the left foot, with pitting edema; it was 
not resolved by elevation and was present despite the use of 
a Jobst stocking.  Removing the Jobst stocking caused pain, 
but otherwise, the Veteran had normal sensation of the foot.  

Based on the results of the examination, the VA examiner 
diagnosed  severe varicosities of the left leg with 
persistent edema, stasis pigmentation on the arch of the 
foot, mild eczema, and pigmentation changes, but without 
ulceration.  

In comparing the Veteran's symptoms during the period of 
appellate review, as noted, to the rating criteria, the Board 
finds that the disability picture does not warrant an 
evaluation in excess of the currently assigned 40 percent.  
Although persistent edema, with stasis pigmentation and 
eczema were found during the April 2008 VA examination, there 
was no evidence of persistent ulceration.  In fact, the 
August 2006 and April 2008 VA examinations both establish an 
absence of ulceration.  As indicated, the next higher, 60 
percent, evaluation is only warranted if the disability is 
manifested by persistent ulceration in addition to persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema.  See 38 C.F.R. § 4.104, DC 7120.

In making this determination the Board has carefully 
considered the Veteran's lay assertions.  The Veteran, as a 
layperson, is competent to report on his symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a veteran is not competent to offer opinions on 
medical diagnosis or causation).  In this regard, the Board 
recognizes that the Veteran feels himself entitled to a 
higher disability rating due to increased pain in the left 
lower extremity, but the criteria for an increased evaluation 
are not met even giving full credence to his assertions.  

Further, "staged ratings" are not warranted because the 
schedular criteria for a higher rating were not met at any 
time during the period under appellate review.  See Hart, 21 
Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.

The Board's findings above are based on schedular evaluation.  
To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  Here, however, referral for extraschedular 
consideration is not warranted.  First, the applicable rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.  Furthermore, the evidence does not show 
marked interference with employment in excess of that 
contemplated by the rating schedule, frequent periods of 
hospitalization, or other evidence that would render 
impractical the application of the regular schedular 
standards.  In fact, the evidence indicates no periods of 
hospitalization due to the Veteran's service-connected 
varicose veins of the left leg, and although he has been 
unemployed, the medical evidence, including the most recent 
VA examination in April 2008, shows that the primary 
precipitant of this unemployment was his retirement.  
Therefore, the Board is not required to remand the Veteran's 
claim for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In conclusion, the evidence does not support an evaluation in 
excess of 40 percent for the connected varicose veins of the 
left leg.  Therefore, the Veteran's claim must be denied.  38 
C.F.R. §§ 4.3, 4.7. 










ORDER

An increased evaluation in excess of 40 percent for the 
service-connected varicose veins of the left leg is denied.





____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


